 In the Matter of COLORADO RADIO CORPORATIONandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION No. 1222Case No. 17-R-787.-Decided March 11, 1944Mr. Wilber M. Alter,of Denver, Colo., for the Company.Mr. A. L. Smith,of Denver, Colo., for the Union.Miss Frances Lopin sky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT Or THE CASEUpon a petition duly filed by International Brotherhood of Elec-tricalWorkers, Local Union No. 1222, herein called the Union, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Colorado Radio Corporation,Denver,Colorado,herein called the Company,the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJohn A. Weiss,Trial Examiner. Said hearing was held at Denver,Colorado,on January 19, 1944.The Company and the Union ap-peared and participated.All parties were afforded full opportunityto be heard,to examine and cross-examine witnesses,and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYColorado Radio Corporation, a Colorado corporation, is engaged inoperating a radio station at Denver, Colorado, under the call lettersKVOD for the purpose of broadcasting radio programs. The Com-pany is an affiliate of the Blue Network Company, a national broad-casting organization.Programs of that network which are broadcaston a national scale and handled locally by station KVOD constitute55 N. L. R. B., No. 78.423 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 60 percent of the operating broadcasting time ofstation KVOD. Programs of that station are carried to points andplaces outside the State of Colorado.The income from advertisingprograms broadcast by the Company was, for the year 1943, in excessof $75,000, more than 20 percent of which came from sources outsidethe State of Colorado.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, Local Union No.1222, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its technicials until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Company maintains a broadcasting studio and a transmittingstation.At the studio it employs,inter alia,five announcer-tech-nicians and at the transmitter station three transmitter technicians.The Union classifies the transmitter technicians and one of the an-nouncer-technicians as radio technicians and requests a unit com-prising these four employees.The Company insists that all of theannouncer-technicians are radio technicians and that they should beincluded in the unit.The technicians at the transmitter station are men of great ex-perience, licensed by the Federal Communications Commission.Theymaintain and repair all equipment at the transmitter station, work-ing with high voltage currents.They must know the rules and regu-lations of the Federal Communications Commission and are respon-IThe Field Examiner reported that the Union submitted three authorizationcards all ofwhich bore apparently genuine original signatures ; that the names of allpersons appear-ing on the cards were listed on the Company's pay roll of January 2, 1944, whichcontainedthe namesof three employees in the appropriate unit. COLORADO RADIO CORPORATION425sible for compliance with these rules and regulations in the operationof the transmitter.The announcer-technicians, with exception ofCorbett, whom the Union would include ill the bargaining unit, andFinch, who the Union claims is not an employee of the Company,2aremen of little experience in handling radio equipment.Theyspend approximately 25 percent of their time in announcing," and75 percent in such duties as making station breaks, integrating pro-grams, operating recording devices which play recorded programs,setting up microphones, observing and adjusting instruments, dials,amplifiers and other equipment in the studio.The Company claimsthat they are capable of doing maintenance work and repair workbut admits that the equipment at the studio needs little maintenanceor repair.It is clear that skill exercised by the transmitter technicians ismuch greater than that required of the announcer-technicians.Theformer must understand the theory behind the operation of the equip-ment, the latter need only to know how to operate it. Corbettpossesses skill commensurate with that of the transmitter technicians,but he is not exercising that skill in the work he is now doing forthe Company.Although his announcing time averages less than thatof the other announcer-technicians, and lie does more of the mainte-nance work than they do, his work more closely resembles theirs thanthat done by the transmitter technicians.Accordingly, we shall ex-clude Corbett together with the other announcer-technicians, from theunit.We find that all radio technicians employed by the Company at itstransmitter station, excluding all supervisory employeeswithauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.TIIE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.2Finch works full time at another station and one day a week for the Company. Sincewe find that none of the announcer-technicians may be included in the unit, we find itunnecessary to discuss the status of Finch.8The Company employs no full-time announcer. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Colorado RadioCorporation, Denver, Colorado, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Seventeenth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby International Brotherhood of ElectricalWorkers, Local UnionNo. 1222, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.